Case 1:19-cr-00575-AMD-RLM Document 300-5 Filed 06/02/21 Page 1 of 2 PageID #: 2269




                EXHIBIT 5
Case 1:19-cr-00575-AMD-RLM Document 300-5 Filed 06/02/21 Page 2 of 2 PageID #: 2270
  From:
Subject To: Honorable Frederic Block
  Date: Nov 30, 2020 at 5:29:34 PM


To: Honorable Frederic Block


My name's Kolja Gjonaj I live at
I lived in former communist Yugoslavia and emigrated to this great country in
1986. This was one of my biggest achievements and happiest day of my life. When
I got engaged and married with my beautiful wife Maria I was as happy as I ever
could be. When John Simonlacaj chose to marry my sister in law, that was a God's
gift, also unforgettable experience knowingly that this was one of the most
honorable and most religious family in Albanian community in N/Y.
This was a hard working successful family.
John Simonlacaj is a great person, religious and never ever would hurt anybody for
any reason at any time.
He visited us quite few times. If you would want to pick a perfect person John
would be the one. I can assure you that, knowingly John never would do anything
wrong or hurt anybody. He is just a good guy, good husband and excellent family
person. When our new "Saint Paul's Albanian Church" in Rochester Hills, was built
they show a great generosity of contributions. God's on his side. God bless you,
and USA


Kolja Gjonaj,


Sent from Yahoo Mail on Android
